Citation Nr: 1126345	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-37 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected PTSD prior to March 29, 2007.

2.  Entitlement to a rating in excess of 50 percent for the service-connected PTSD beginning on March 29, 2007.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to February 20, 2006 for the service-connected scar on the right forehead.

4.  Entitlement to a compensable rating for the service-connected scar on the right forehead beginning on February 20, 2006.

5.  Entitlement to a rating in excess of 10 percent from March 10, 2008 for scar to the right forehead.

6.  Entitlement to an initial compensable rating for the service-connected right cheek scar as the residual of the excision of a cyst.  

7.  Entitlement to an initial compensable rating for the service-connected right knee scars.  

8.  Entitlement to an initial compensable rating for the service-connected right hip scar.

9.  Entitlement to an initial compensable rating prior to March 10, 2008 for the service-connected right shoulder tendonitis.

10.  Entitlement to an initial rating in excess of 10 percent for the service-connected coronary artery disease.

11.  Entitlement to an initial compensable rating for the service-connected hypertension.

12.  Entitlement to an initial compensable rating of the service-connected right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2005 and November 2006 by the RO.

At the outset, the Board notes that, in a February 2007 rating decision, the RO denied the Veteran's claim for a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  The Veteran did not appeal the denial of the claim.

The  issue of whether new and material evidence has been presented to reopen the claim of service connection for obstructive sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issue of an initial compensable rating for coronary artery disease is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 29, 2007, the service-connected PTSD is shown to have more nearly approximated a disability picture manifested by reduced reliability and productivity rather than deficiencies in most areas.

2.  Beginning on March 29, 2007, the service-connected PTSD is shown to have more nearly approximated a disability picture manifested by reduced reliability and productivity rather than deficiencies in most areas.

3.  Beginning on March 10, 2008, the service-connected PTSD is shown to have more nearly approximated a disability picture manifested by deficiencies in most areas, but total social and industrial inadaptability is not demonstrated. 

4.  The Veteran is shown to have a well-healed scar, measuring approximately 5 centimeter (cm) long and 3 millimeter (mm) wide, on the right forehead that is tender.

5.  The Veteran is shown to have a well-healed scar that measures approximately 1 cm scar on the right cheek long and is not objectively tender.

6.  The Veteran is shown to have three well-healed, linear scars on the right knee, each measuring about 1 cm without evidence of related tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  

7.  The Veteran is shown to have a well-healed, circular scar on the right hip, measuring about 5 cm in diameter without evidence of tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.

8.  Prior to March 10, 2008, the service-connected right shoulder tendonitis is shown to have been manifested by normal motion of the arm, with flexion to 180 degrees, degrees and abduction from 90 to degrees, without pain.  

9.   The service-connected hypertension is shown to have been manifested by diastolic blood pressure readings predominately lower than 100 and systolic blood pressure readings predominately lower than 160.

10.  The service-connected right plantar fasciitis of the right foot is shown to be manifested by pain on manipulation and use of the foot, but no impairment of function of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating, but not higher, prior to March 10, 2008, and a 70 percent rating, but not higher, beginning on March 10, 2008 for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.7, 4.16, 4.126, 4.130 including Diagnostic Code 9411 (2010).

2.  Prior to February 20, 2006, the criteria for the assignment of a rating in excess of 10 percent for the service-connected residual scar on the right forehead have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7800 (2008); 38 C.F.R. § 4.7 (2010).

3.  Beginning on February 20, 2006, the criteria for a rating of 10 percent, but no higher, for the service-connected residual scar on the right forehead have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.7 (2010).

4.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residual scar on the right forehead have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.7 (2010).

5.  The criteria for the assignment of an initial compensable rating for the service-connected residual scar on the right cheek have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7800 (2008); 38 C.F.R. § 4.7 (2010).

6.  The criteria for the assignment of an initial rating for the service-connected scars on the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7805 (2008).

7.  The criteria for the assignment of an initial rating for the service-connected scar on the right hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including  Diagnostic Code 7805 (2008); 38 C.F.R. § 4.7 (2010).

8.  Prior to March 10, 2008, the criteria for the assignment of an initial compensable rating for the service-connected right shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 5014, 5201 (2010).

9.  The criteria for the assignment of an initial compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104 including Diagnostic Code 7101 (2010).

10.  The criteria for the assignment of an initial evaluation of 10 percent, but not more, for the service-connected plantar fasciitis of the right foot are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5020, 5024, 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letters mailed in March 2005, March 2006, December 2006, April 2008, and November 2009.  Although this notice was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, the Board notes that, after providing the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  

There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the pertinent post service private and VA medical records have been obtained and the Veteran was provided with adequate VA examinations.  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

At the outset, the Board notes that disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  


I.  The claim for an increased rating for PTSD

By a rating decision in September 2005, the RO granted service connection for PTSD and assigned a rating of 30 percent, effective in July 2005.  The Veteran appealed, asserting that the service-connected PTSD warranted a higher rating.  

In an October 2008 rating decision, the RO increased the rating to 50 percent, effective on March 29, 2007.  The Veteran chose to continue his appeal, asserting that his PTSD warrants a higher rating.  

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under the General Rating Formula for Mental Disorders.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired  abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is warranted for occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.  

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).


 Analysis

The Veteran was afforded a VA examination in April 2005.  The Veteran endorsed symptoms of insomnia, intrusive thoughts, nightmares, flashbacks, anxiety, hypervigilance, anxiety, exaggerated startle response, guilt, irritability, depressed mood, angry outbursts, and self-isolating behavior.  

The Veteran reported being married to his second wife and had a distant relationship with his children because he lashed out at them due to uncontrolled anger and other PTSD symptoms.  The examiner noted that the Veteran's PTSD symptoms had a serious impact on his level of social functioning.  

A mental status examination revealed the Veteran was cooperative, oriented, and well groomed.  There was no inappropriate behavior, and no over- activity, motor retardation or tremors.  Affect was flat and mood was depressed.  Speech was audible, fluent, organized and goal directed, but the Veteran reported difficulties with concentration due to intrusive thoughts and sleep problems.  There were some reported problems with short-term memory but long term memory was intact.  Thought processes were logical and there was no evidence of tangential thoughts, loose associations, flight of ideas, or delusions.  

The Veteran did not have any hallucinations.  There were occasional PTSD-related panic attacks.  Judgment was good but insight was limited and had difficulty controlling his anger.  The Veteran also reported constant suicidal ideation when first returning from Afghanistan but did not report any current ideations.  A diagnosis of chronic PTSD and alcohol abuse was provided and a global assessment of functioning (GAF) score of 48 was assigned.  

A psychiatric intake note dated in November 2006 revealed that the Veteran endorsed problems with sleep, appetite, sadness, hopelessness, grief and had a history of PTSD.  

A mental status evaluation showed that the Veteran had a euthymic, depressed and anxious mood and that his affect was appropriate and congruent with content.  Speech was unremarkable and thought processes were linear, coherent and relevant.  Thought content was unremarkable although preoccupations were noted, and there were no problems with memory, cognition, judgment or insight.  

A diagnosis of PTSD by history and rule out anxiety was provided.  A GAF score of 60 was assigned.

A subsequent November 2006 outpatient treatment record noted that the Veteran had symptoms including nightmares, anxiety, rage, and trouble sleeping that have affected his relationships with his family, including his wife and children.  The psychiatrist noted that the Veteran had been seeing a therapist.  

A mental status evaluation showed that the Veteran was neatly groomed and fully oriented with a depressed and anxious mood.  His affect was appropriate and congruent with content.  His speech, thought processes and thought content were unremarkable.  There were no problems with memory, abstraction judgment and insight.  A diagnosis of PTSD was provided and a GAF score of 67 was assigned

The therapy records from a Tricare Behavioral Health Clinic, dated in November 2006 noted a diagnosis of PTSD.  The Veteran endorsed having symptoms of nightmares, anxiety, decreased job performance, decreases in interests, problems concentrating, increased feelings of guilt, increased irritability and crying, and short term memory problems.  He also reported having some suicidal thoughts but no intent.  

A mental status examination revealed that the Veteran was alert and fully oriented without evidence of speech of psychomotor abnormality.  His mood was depressed, and affect was tearful.  His thought processes were logical and goal directed, and cognition was grossly intact.  Insight was partial and the Veteran denied hallucinations.  A GAF score of 45 to 50 was provided.

A November 2006 performance report reflected that the Veteran received an overall excellent performance rating.  However, the summary indicated that the Veteran could pay additional attention to building coalitions and positive relationships across the organization in the next year.

The Veteran submitted records from a Tricare Behavioral Health Clinic dated in March 2007.  The Veteran reported that his supervisor at work was unhappy with him for opting out of a training exercise, as well as removed four contract employees from his supervision.  

The Veteran reported feeling overwhelmed and had been reminded at work that mental instability was grounds for losing his security clearance.  He also reported an incident during a flashback when he started to grapple hand-to-hand with his wife.  

The Veteran endorsed having symptoms of interrupted sleep, anhedonia, elevated guilt, decreased energy, decreased concentration, increased irritability, loss of short term memory, suicidal ideation with vague plan, combat related nightmares, exaggerated startle response, flashbacks, and relationship problems.  

The psychologist noted that the Veteran had recently suffered a series of professional disappointments, with resulting increased anger, irritability, and a sense of despair.  A diagnosis of chronic PTSD was provided and a GAF score of 55 to 60 was provided.

A memorandum related to cognitive memory testing from J.B.B., Psy.D., cosigned by W.T.L., MD, noted that the Veteran sought treatment from the Defense Stress Management Team for symptoms of depression.  The psychologist noted that the Veteran was diagnosed with major depressive disorder and post traumatic stress disorder.  

The Veteran had symptoms of ongoing irritability, short term memory lapses, and loss of motivation that have caused both occupational and social impairment.  He reported having difficulties with his job including forgetting important deadlines and tasks, becoming confused and making mistakes.  Work reliability and productivity were far less than he had previously exhibited.  

The Veteran reported having at least one panic attack and therapy confirmed a low threshold of irritability.  The psychologist noted that the Veteran had difficulty making and sustaining relationships, including that he had been counseled for his lack of teamwork with colleagues and his attitude of no desire to socialize.  

Finally, the psychologist noted that abstract thinking ability appeared unimpaired and that the thought processes were linear and without evidence of circumstantiallity or tangentiality.  Speech had a normal rate and rhythm.  

The Veteran was afforded a VA PTSD examination in March 2008.  The Veteran reported having a severe episode while at work in November 2007 when it was recommended that he be on a suicidal precaution.  

The Veteran also reported having an altercation and beating up his wife.  He endorsed symptoms of depression, drinking two bottles of wine daily, nightmares, irritability, difficulty keeping a job, recurrent recollections of stressful events, and trouble sleeping.  

The Veteran reported two psychiatric hospitalizations after his time in Somalia, and once after a fight with his wife.  The examiner noted that the Veteran had no social life and did not get along with his neighbors.  

 A mental status examination revealed normal appearance and hygiene.  The Veteran had a soft voice and no eye contact.  He kept voicing paranoid ideas about various people and coworkers.  His affect and mood appeared abnormal, and he showed markedly flattening of affect and depression.  He also had continuous disturbance of motivation and mood.  

The Veteran reported having impaired impulse control and periods of violence, particularly towards his wife.  His communication was normal, but his speech was abnormal in that he spoke with a very, very, soft voice.  

The Veteran reported having difficulty understanding commands, particularly due to a wandering mind.  There was evidence of panic attack as well as reaction to loud voices and sounds,  suspiciousness, and general mistrust of others.  There was no evidence of hallucinations, or obsessional rituals, and thought processes were normal.  

There was some impaired judgment in that the Veteran reported having "knee-jerk reactions," but there was no impairment of abstract thinking.  His memory was abnormal with moderate loss, with the Veteran sometimes forgetting his way home and not doing serial seven subtractions correctly.  

The Veteran reported occasionally feeling homicidal when driving on the beltway.  The diagnoses of PTSD and alcohol dependence were provided, and a GAF score of 55 to 60 was assigned.  

The evidence shows that the Veteran's social and occupational impairment from his service-connected PTSD has increased during the pendency of the appeal.  The originating agency has assigned the increased rating of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, beginning on March 29, 2007, on the basis of a record from the Tricare Behavioral Clinic prepared on that date.  

However, after review of the claims file, the Board has determined that the evidence shows that a 50 percent rating under Diagnostic Code 9411 is warranted from the date of the initial grant of service connection for PTSD.  

In fact, the Board has determined that as of that date, the impairment from the Veteran's PTSD has most nearly approximated the deficiencies in most areas required for a 50 percent rating and that the impairment from the disability from March 29, 2007 to March 10, 2008 similarly most nearly approximated the reduced reliability and productivity required for a 50 percent rating.  

Moreover, based on report of the VA examination conducted on March 10, 2008, the Board finds that the impairment from the service-connected PTSD more nearly approximated a level of disablement reflective of the Veteran having deficiencies in most areas required for a 70 percent rating. 

Thus, with respect to the period prior to March 29, 2007, review of the medical evidence of record shows that the service-connected PTSD is shown to have been characterized primarily by insomnia, intrusive thoughts, nightmares, flashbacks, anxiety, hypervigilence, exaggerated startle response, guilt, irritability, depressed mood, self-isolating behavior and some feeling of rage.  

The April 2005 VA examiner indicated that the Veteran's symptoms had a serious impact on his level of social functioning.  He also reported distant relationships with his wife and children due to his uncontrolled rage, as well as reported decreased job performance, problems with concentration, and some short term memory problems beginning in November 2006.  

The November 2006 treatment record from Tricare also noted that the Veteran reported suicidal thoughts with no intent.  

The examinations and treatment records revealed no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  

Overall, prior to October 29, 2007, the Veteran's speech was unremarkable, and his affect was noted to be flat on examination in April 2005.  His mood was depressed.  Thought processes and content were also unremarkable.  

The April 2005 VA examiner also noted that the Veteran had occasional PTSD related panic attacks.  Both the April 2005 VA examination as well as records from Tricare from November 2006 also noted reports of short term memory loss, and the Veteran reported having suicidal thoughts without intent throughout 2006.  The records from Tricare also indicated that the Veteran had problems with concentration, as well as decreased job performance.  

The Veteran was also rated at 50 percent for the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 from March 29, 2007.  A review of the medical evidence at that time shows that the PTSD was characterized primarily by insomnia, anhedonia, elevated guilt, decreased energy, decreased concentration, increased irritability, some loss of short term memory, suicidal ideation with vague plan, nightmares, exaggerated startle response, flashbacks, forgetting important deadlines and tasks, relationship problems, and recurrent recollections of stressful events.  

The March 2007 record from Tricare noted that the Veteran reported grappling in hand to hand combat with his wife during a flashback.  The March 2007 Tricare records also noted that the Veteran had experienced at least one panic attack and had a low threshold for irritability.  

Additionally the Veteran was having difficulty making and sustaining work relationships.  However, the mental status examinations showed that abstract thinking ability appeared unimpaired and that thought processes were linear and without evidence of circumstantiallity or tangentiality.  

However, when examined on March 10, 2008, the VA examiner noted that the Veteran had been placed on a suicide precaution after a work-related episode in November 2007 and had also been in an altercation when he beat up his wife.  

The VA examiner also found moderate memory loss, with the Veteran sometimes forgetting his way home, as well as indicated that he occasionally felt homicidal while driving in beltway traffic.  

The Veteran also reported having no desire to socialize as well as stated he did not get along with any of his neighbors.  There was also evidence of impaired impulse control with periods of violence, particularly against his wife, as well as difficulty in understanding complex commands, moderate memory loss, and panic attacks.  

While there was no evidence of hallucinations or obsessional rituals, the examiner found that the Veteran had marked flattening of the affect and depression, impaired judgment, voiced paranoid ideas about various people and co-workers, as well as had continuous disturbances of motivation and mood.  

When seen on March 10, 2008, there was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The GAF scores were assigned in April 2005 (48), November 2006 (60), November 2006 (67), November 2006 (45-50), March 2007 (55-60), and March 2008 (55-60).  However, such scores alone do not provide the sole basis for the assignment of a higher disability rating for PTSD.  

According to the Fourth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illnesses.  

The GAF score and the interpretation of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The GAF score assigned in a case, like one examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

For the most part, the GAF scores assigned in this case are consistent with the Board's determinations.  To the extent that they are not, the Board finds the specific clinical manifestations and history noted in the reports to be more persuasive than the GAF scores.  

During the period prior to March 10, 2008, almost all of the symptoms associated with the Veteran's PTSD are contemplated by criteria that would not support the assignment of a rating higher than 50 percent.  

For the period beginning March 10, 2008, none of the symptoms associated with a 100 percent rating has been demonstrated.  

Thus, prior to March 29, 2007, the evidence does support the assignment of an initial rating of 50 percent.  Beginning on March 9, 2008, the evidence warrants an increased rating of 70 percent for the service-connected PTSD.   




II.  The claims for increased ratings for scars to the right forehead, right cheek, right knee and right hip.

By a September 2005 rating decision, the RO granted service connection for a residual scar, status post cyst removal to the right forehead (with associated nerve damage), and assigned a 10 percent rating, effective in July 2005.  The RO also granted service connection residual scars, status post superficial abrasions, on the right knee as well as for a residual scar on the right hip, and assigned noncompensable evaluations for each, effective in July 2005.  The Veteran appealed, asserting that his disabilities warranted higher ratings.

A November 2006 rating decision granted service connection for a right cheek scar, as the residual of the excision of a cyst, and assigned a noncompensable evaluation effective in July 2005.  

The RO in the same rating decision also decreased the Veteran's right forehead scar from 10 percent to 0 percent, effective in February 2006.  The Veteran again appealed the rating decision.  Finally, an October 2008 rating decision granted a compensable 10 percent rating for the right forehead scar, effective in March 2008.  

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  In this regard, the Board notes that, as of October 23, 2008, revised provisions for evaluating scars were promulgated.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  

Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of receipt of the claim.

Disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm)) in length; (2) A scar at least one-quarter inch (0.6 cm) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm). 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

A.  Scars on the right forehead and cheek

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the service-connected residual scar on the forehead.  

Further, the Board finds that the Veteran is not entitled to an initial compensable disability rating for the scar to the right cheek.  

In this regard, the Board notes that there is no evidence that the Veteran has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or two or three characteristics of disfigurement listed above.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Regarding the scar to the right forehead, the April 2005 VA examiner noted a scar on the right aspect of the forehead that measured 7 cm that was somewhat tender.  

The February 2006 VA examiner noted a linear, well-healed scar on the right aspect of the forehead that was 5 cm long and 3 mm wide, with no hyperpigmentation.  The examiner did not state whether or not there was tenderness present in the scar.  

However, in March 2008, the VA examiner indicated that the Veteran had a tender scar on the forehead that was linear and measured 4 cm.  Likewise, a June 2010 private treatment record noted that the Veteran had a mildly to moderately tender scar on the right forehead.  The scar was linear and 4 cm long with no signs of infection.  

As noted, prior to February 20, 2006, the Veteran was rated at 10 percent for a residual scar to the right forehead under 38 C.F.R. § 4.118, Diagnostic Code 7804 for tender scars.  

Beginning on February 20, 2006, the rating was reduced to a noncompensable rating for the residual scar under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Beginning on March 10, 2008, the Veteran was rated at 10 percent under Diagnostic Code 7800 for a tender scar.

While the Board notes that February 2006 VA examiner did not comment on whether there was tenderness present in the Veteran's residual scar to the right forehead, the Veteran has consistently reported, and previous and subsequent VA examiners have found the Veteran's right forehead scar to be tender.  

As such, the Board finds that the service-connected residual scar on the right forehead more nearly approximated the criteria for a 10 percent rating for the period between February 20, 2006 and March 9, 2008.   

However, as the Veteran's scar to the right forehead does not result in even one characteristic of disfigurement, which is required for the current 10 percent disability rating, a rating in excess of 10 percent is not warranted at any point throughout the appeal period.  

Likewise, regarding the scar on the right cheek, the Veteran currently is assigned a noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The examiner at the April 2005 VA examination was unable to appreciate a scar on the right cheek.  

However, the February 2006 VA examiner noted a well-healed scar on the right cheek that was somewhat tender.  

At his March 2008 VA examination, the Veteran complained of tenderness in the scar on the right cheek.  However, the VA examiner noted a linear scar on the right cheek that measured 1 cm, but did not find the scar to be objectively tender.  

Thus, as the Veteran's residual scar to the right cheek does not result in even one characteristic of disfigurement, which is required for a compensable disability rating, a compensable rating is not warranted at any point under Diagnostic Code 7800 throughout the period of the appeal.  


B.  Scars on the knee/hip

The Veteran currently is assigned a noncompensable rating for scars on the right knee, as well as scars on the right hip under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

A review of the VA examinations in April, 2005, February 2006 and March 2008 noted scars on the right knee and hip.  The scars on the right knee were described as non-descript minor scarring over the right knee and a few (two to three) atrophic areas over the pretibial areas measuring up to 1cm in size.  

The scar on the right hip was noted to be a circular, flat, well-healed scar measuring between approximately 4 and 6cm in diameter.  While the April 2005 and March 2008 VA examiners noted that the Veteran reported some tenderness in the right hip scar, both the February 2006 and March 2008 VA examiners stated that the scar was objectively non-tender.  

Further there was no evidence on any scar of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture in either the scars on the right knee or on the right hip.  

As such, the Board finds that a compensable rating is not warranted for the service-connected residual scars of the right knee or for the residual scar to the right hip.


III.  The claim for an increased rating for right shoulder tendonitis

In the September 2005 rating decision, the RO granted service connection for right shoulder tendonitis, and assigned a noncompensable evaluation, effective in July 2005.  The Veteran appealed, asserting that his disability warranted a compensable evaluation.  The October 2008 rating decision assigned an increased rating of 10 percent for the right shoulder, effective on March 10, 2008.  

In a June 2010 statement, the Veteran asserted that he was satisfied with the current 10 percent rating for his right shoulder tendonitis.  As such the Board will consider whether a higher initial evaluation prior to March 10, 2008 is warranted for the service-connected right shoulder tendonitis.  

The Veteran is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201-5024 for right shoulder tendonitis.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of an arm, limited to the shoulder level for the major extremity.  

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis instructs that the diseases rated under 5024 be rated on limitation of motion of the affected parts, or as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis notes that when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
   
The normal range of shoulder motion is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  The evidence shows that the Veteran's right arm is his major upper extremity.  

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.


Analysis

The Veteran was afforded a VA examination in April 2005 and complained of pain in the shoulders with activity as well as when lying on them.  He also reported decreased range of motion in the shoulders.  Upon examination, his shoulders were symmetrical with tenderness to palpation over the right shoulder.  

The right shoulder had active and passive flexion to 180 degrees and active and passive flexion to 180 degrees.  External and internal rotation was to 90 degrees.  All movements were without pain, incoordination, fatigability, or loss of endurance, and there was no evidence of weakened movement against resistance.
The Board notes that the record is otherwise silent to any complaints or treatment regarding the right shoulder tendonitis prior to March 10, 2008.  

The service-connected right shoulder disability is not shown to be characterized by an impairment of flexion in that he was able to reach to 180 degrees.  Further the examiner noted that all the movements were without pain, incoordination, fatigability, or loss of endurance and there was no evidence of weakened movement against resistance.  Thus, as there is no evidence of limitation of motion of the right (major) extremity, a compensable rating is not warranted prior to March 10, 2008.  

Additionally, a compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, or 5203.  Diagnostic Code 5200 addresses ankylosis of scapulohumeral articulation, which is not present.  

Similarly, as there is no evidence of dislocation of the scapulohumeral joint, malunion of the humerus, or dislocation or nonunion of the clavicle or scapula, a compensable rating is not warranted under Diagnostic Codes 5202 or 5203.

The Board is aware of the Veteran's complaints of pain in his right shoulder.  However, there is no objective evidence that pain on use of the joint results in limitation of motion to a degree which would support a compensable rating.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Veteran's current evaluations of his right shoulder disability address any the Deluca concerns of pain, fatigability, weakness, and incoordination.


IV.  The claim for an increased rating for hypertension

By the September 2005 rating decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation, effective in July 2005.  The Veteran appealed asserting that his hypertension warrants a compensable rating.  

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  


Analysis

The Veteran was afforded a VA examination in April 2005.  Blood pressure readings were 154/90, 150/90 and 150/90.  A diagnosis of hypertension was provided.

A September 2006 cardiology record from Walter Reed Medical Center reflected that, in the past four to six months, the Veteran had increasing substernal chest pain with severe fatigue/malaise that limited his lifestyle.  The examination showed a blood pressure reading of 148/52.  

The Veteran was afforded a VA examination in March 2008.  The Veteran complained of angina and shortness of breath, but denied having dizziness, syncope attacks or fatigue.  He also noted continued treatment for high blood pressure.  Three blood pressure readings were 120/80 each of the three times.  

A September 2009 cardiology record from the Tarboro Clinic noted complaints of dizziness, but denied palpitations, syncope or presyncope.  His blood pressure reading was 130/70.  The physician noted that the Veteran had orthostasis and hypotension despite decreasing his medication.

An October 2009 emergency care record from the Nash Healthcare System, indicated that the Veteran presented to the emergency room with complaints of chest pain that had been aggravated by biking.  His blood pressure was 144/91.  The diagnoses of acute myocardial infarction and hypertension were provided.

An October 2009 discharge record from Eastern Cardiology indicated that the Veteran had hypertension and was status post anterior myocardial infarction and subsequent cardiac catheterization in November 2009.  A June 2010 private record reflecting treatment for sleep apnea noted a blood pressure reading of 132/84.

After reviewing the evidence, the Board finds that the Veteran's hypertension does not warrant a compensable rating during any period of the appeal.  Although the record confirms that the Veteran was taking medication for control of his hypertension during that period, none of the evidence pertinent to the initial rating period shows that the Veteran's systolic pressure was ever predominantly 100 or more or that his diastolic pressure was ever predominantly 160 or more.  


V.  The claim for an increased rating for right foot plantar fasciitis

By the September 2005 rating decision, the RO granted service connection for right foot plantar fasciitis, and assigned a noncompensable rating, effective in July 2005.  The Veteran appealed, asserting that his disability warranted a compensable rating.

There is no diagnostic code in the Rating Schedule specifically for plantar fasciitis.  As noted above, where a particular disability for which the Veteran has been service- connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992).

Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.

Fasciitis most closely approximates synovitis, which is rated under the criteria of Diagnostic Code 5020.  In turn, this code and similar disorders (e.g., bursitis, myositis and tenosynovitis) are rated under the criteria for degenerative arthritis, Diagnostic Code 5003 with rating criteria based on range of motion of the major joint involved.  

"Moderate" limitation of motion of the ankle is rated as 10 percent disabling, and "marked" limitation of motion is rated as 20 percent disabling; see 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board notes for reference that, under the VA rating criteria, normal motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  

Also, under Diagnostic Code 5003 if limitation of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application of each major joint or group of minor joints affected by limitation of motion; such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion; in the absence of limitation of motion a rating of 10 percent is assigned with involvement of 2 or more major joints or minor joint groups, and a rating of 20 percent is assigned with involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating episodes.

Plantar fasciitis may be also be rated by analogy to pes planus (flatfoot disorder) under Diagnostic Code 5299-5276, the rating criteria of which are as follows.  A noncompensable rating is assigned for mild symptoms relived by built-up shoes or arch supports.  

A rating of 10 percent is assigned for moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  

A rating of 20 percent is assigned for severe unilateral symptoms with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

A rating of 30 percent is assigned for pronounced unilateral symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

Finally, the disability may be rated under the provisions of Diagnostic Code 5299-5284 (foot injuries, other) with rating criteria as follows.  A rating of 10 percent is assigned for moderate disability.  A rating of 20 percent is assigned for moderately severe disability.  A rating of 30 percent is assigned for severe disability.  


Analysis

The Veteran was afforded a VA examination in April 2005 when he complained of pain in the heels with running.  He reported using orthotics.  An examination revealed that the Veteran had a slow, but normal gait and did not use any assistive devices.  The arch of the foot was well preserved, but there was tenderness on palpation under the heel.  The Achilles tendon showed normal alignment.

The Veteran was afforded another VA examination in March 2008.  The Veteran complained of pain that was elicited by physical activity.  At rest, there was stiffness in the foot but no pain, weakness, swelling or fatigue.  

An examination did not reveal painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the right great toe.  Gait was within the normal limits.  Pes planus and pes cavus were not present.  

There were no hammertoes and Morton's Metatarsalgia was not present.  There was no evidence of hallux valgus or hallux rigidus.  There was no limitation of standing or walking, and no type of support in the shoes was required.  The X-ray studies showed minimal narrowing of the first metatarsophalangeal joint and a small plantar spur.  

The examiner stated that the Veteran's diagnosis of plantar fasciitis had progressed to include plantar fasciitis of the right foot, plantar spur, and narrowing of the first MTP joint.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5020, buy analogy.  After review of the evidence, the Board finds that the criteria for a compensable rating under Diagnostic Code 5020 are not shown because there is no evidence prior to that date of any limitation of function of the ankle joint.  However, the Board notes that the disability may also be rated by analogy under Diagnostic Code 5276, which allows a 10 percent evaluation for pain on manipulation or use of the feet.  

As such pain is documented on VA examinations, as well as the Veteran's credible assertions, the Board finds an initial rating of 10 percent is appropriate under Diagnostic Codes 5299-5276.

However, an initial rating in excess of 10 percent is not warranted at any time during the initial rating period under any applicable diagnostic code.  The RO assigned the 10 percent rating under Diagnostic Code 5020.  

The Board further notes at this point that separate rating under multiple diagnostic codes for the foot and the ankle are not applicable.  The Veteran is essentially being compensated for heel pain; there is no actual impairment of function of the ankle.  Assignment of separate ratings for foot and ankle would compensate the same symptoms under two different diagnostic codes and would constitute pyramiding.


VI.  Extraschedular  considerations

Here, as discussed, the rating criteria for the disabilities at issue reasonably describe the demonstrated level of disability and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  


ORDER

An increased rating of 50 percent, but not higher for the period prior to March 29, 2007 and a 70 percent rating, but not higher, beginning on March 10, 2008 for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 10 percent rating prior to February 20, 2006 for the service-connected scar on the right forehead is denied.  

An increased rating of  10 percent rating, but not higher beginning on February 20, 2006 for service-connected residual scar on the right forehead is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial compensable rating for the service-connected right cheek scar, status post, cyst excision is denied.

An increased, initial compensable rating for the service-connected right knee scars is denied.  

An increased, initial compensable rating for the service-connected right hip scar is denied.

An increased, initial compensable rating for the service-connected right shoulder tendonitis prior to March 10, 2008, is denied.

An increased, initial compensable rating for the service-connected hypertension is denied.

An increased rating of 10 percent, but not higher for the service-connected right plantar fasciitis for the period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits. 


REMAND

In the September 2005 rating decision the RO granted service connection for coronary artery disease and assigned a noncompensable evaluation, effective in July 2005.  The Veteran appealed and in a December 2006 rating decision the RO granted a 10 percent rating, effective in July 2005.  The Veteran chose to continue his appeal, asserting that his coronary artery disease warranted a higher rating.

The Board notes that Veteran was most recently afforded a VA examination to determine the current degree of severity of his coronary artery disease in   March 2008.  However, the Veteran reported that in October 2009, he had a heart attack and as a result, he underwent an angioplasty.  

Subsequent medical records suggest that the Veteran's coronary artery disease may have worsened since the last VA examination.  Specifically, a June 2010 private record indicated that, despite remaining in excellent physical health, and strictly adhering to a low-fat, low cholesterol diet, not smoking, the Veteran continued to have progression of coronary artery disease.  

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain copies of all outstanding records pertaining to treatment of the service-connected coronary artery heart disease.

2.  The RO then should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected coronary artery disease.  The claims folders or a copy of the pertinent information therein should be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The RO should ensure that the examiner provides all information required for rating purposes, to include information required to rate arteriosclerotic heart disease under Diagnostic Code 7005.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


